NO. 12-14-00177-CR
                                NO. 12-14-00178-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS


TRENT DURELL MUMPHREY,                              '    APPEAL FROM THE 114TH
APPELLANT

V.                                                  '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                            '    SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                            PER CURIAM
        Appellant, Trent Durell Mumphrey, pleaded guilty to the offenses of possession of a
controlled substance (heroin) in an amount of one gram or more but less than four grams (appellate
cause number 12-14-00177-CR), and possession of a firearm by a felon (appellate cause number 12-
14-00178-CR). Appellant signed an acknowledgment of admonishments, a stipulation of evidence, a
waiver of jury trial, and an agreement to stipulate testimony. Appellant, his counsel, and counsel for
the State also signed an agreed punishment recommendation. The trial court certified, in part, in
each case that “the defendant has waived the right of appeal.” Appellant and his counsel signed the
trial court certifications. See TEX. R. APP. P. 25.2(a)(2). The trial court’s certifications are supported
by the record. We also note, however, that these are plea bargain cases.
        Texas Rule of Appellate Procedure 25.2(a)(2) limits a defendant’s right to appeal in a plea
bargain case when he pleads guilty and his punishment does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2).
Under those circumstances, the defendant may appeal only (1) matters raised by written motion and
ruled on before trial or (2) after getting the trial court’s permission to appeal. Id. Here, the trial
court sentenced Appellant in accordance with the agreed recommendation by the State. The trial
court did not give Appellant permission to appeal, and the record does not reflect that Appellant filed
any pretrial motions. Therefore, in addition to his waiver of his right to appeal in each case,
Appellant has no right to appeal because he was sentenced pursuant to the agreed terms of a plea
bargain and did not satisfy either of the exceptions stated in Rule 25.2(a)(2). Accordingly, we
dismiss these appeals “without further action.” See Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006).
Opinion delivered September 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                               (DO NOT PUBLISH)
                                    COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 30, 2014

                                         NO. 12-14-00177-CR
                                         NO. 12-14-00178-CR

                                 TRENT DURELL MUMPHREY,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee

______________________________________________________________________________
                      Appeal from the 114th Judicial District Court
            of Smith County, Texas. (Tr.Ct.Nos. 114-0006-13 & 114-0007-13)
______________________________________________________________________________
                   THESE CAUSES came to be heard on the appellate record, and the same
being considered, it is the opinion of the court that this Court is without jurisdiction of the appeals,
and that the appeals should be DISMISSED WITHOUT FURTHER ACTION.
                       It is therefore ORDERED, ADJUDGED and DECREED by the Court that
these appeals be, and the same are, hereby DISMISSED WITHOUT FURTHER ACTION; and that these
decisions be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.